

116 S5013 IS: National Civilian Medals Improvement Act
U.S. Senate
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5013IN THE SENATE OF THE UNITED STATESDecember 11, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend requirements for awarding the National Medal of Science, the National Medal of Arts, and the National Technology and Innovation Medal, and for other purposes.1.Short titleThis Act may be cited as the National Civilian Medals Improvement Act.2.The National Medal of Science AwardThe Act entitled An Act to establish a National Medal of Science to provide recognition for individuals who make outstanding contributions in the physical, biological, mathematical, engineering, behavioral, and social sciences., approved August 25, 1959 (42 U.S.C. 1881), is amended—(1)in the title, by striking engineering, behavioral, and social and inserting and engineering sciences; and(2)by amending section 2 to read as follows:2.Award of the National Medal of Science(a)RecommendationsThe President shall award the National Medal of Science to an individual or a group who in the judgment of the President is deserving of special recognition by reason of outstanding contributions to knowledge in the physical, biological, mathematical, or engineering sciences on the basis of—(1)information and evidence the President determines appropriate; and(2)recommendations received from—(A)the President's Committee on the National Medal of Science (or a successor of such committee);(B)the Director of the National Science Foundation;(C)the President of the National Academy of Sciences;(D)the Director of the Office of Science and Technology Policy; and(E)the Director of the National Institutes of Health.(b)Number; annual requirementAnnually, the President shall award at least 1 medal, and the President may not award more than 5 medals in any calendar year.(c)Citizenship(1)Citizenship of an individualAn individual may be awarded the medal only if at the time the award is made such individual—(A)is a citizen or other national of the United States; or(B)is an alien lawfully admitted to the United States for permanent residency who—(i)has filed an application or petition for naturalization in the manner prescribed by section 334 of the Immigration and Nationality Act (8 U.S.C. 1445); and(ii)is eligible for naturalization.(2)Citizenship of a groupA group may be awarded the medal only if such group is organized or incorporated in the United States.(d)Ceremonies(1)Date requirementThe presentation of the award under subsection (a) shall be made by the President, during the month of April of each calendar year, with such ceremonies as the President may determine proper.(2)Invitation to Congress and the Supreme CourtThe President shall invite appropriate Members of Congress and all Justices of the Supreme Court to attend the presentation under paragraph (1).(e)Additional limitations(1)Posthumous limitationThe President may not award the National Medal of Science posthumously.(2)Certain public officialsThe President may not award the National Medal of Science to—(A)the Vice President, the head of an Executive department, or a Member of Congress; or(B)the spouse, child, son-in-law, or daughter-in-law of an individual described in subparagraph (A), as determined under applicable common law..3.The National Medal of Arts AwardSection 13 of the National Foundation on the Arts and the Humanities Act Amendments of 1983 (20 U.S.C. 955b) is amended—(1)in subsection (a), by striking subsection (b) and inserting this section;(2)by amending subsection (b) to read as follows:(b)RecommendationsThe President shall award the National Medal of Arts, on the basis of recommendations from the National Council on the Arts, to an individual or a group who in the judgment of the President is deserving of special recognition by reason of outstanding contributions to the excellence, growth, support, and availability of the arts in the United States.;(3)by redesignating subsection (c) as subsection (g); and(4)by inserting after subsection (b) the following:(c)Number; annual requirementAnnually, the President shall award at least 1 National Medal of Arts, and the President may not award more than 5 of such medals in any calendar year.(d)Citizenship(1)Citizenship of an individualAn individual may be awarded the National Medal of Arts only if at the time the award is made such individual—(A)is a citizen or other national of the United States; or(B)is an alien lawfully admitted to the United States for permanent residency who—(i)has filed an application or petition for naturalization in the manner prescribed by section 334 of the Immigration and Nationality Act (8 U.S.C. 1445); and(ii)is eligible to become a citizen of the United States.(2)Citizenship of a groupA group may be awarded the National Medal of Arts only if such group is organized or incorporated in the United States.(e)Ceremonies(1)Date requirementThe presentation of the award under subsection (a) shall be made by the President, during the month of October of each calendar year, with such ceremonies as the President may determine proper.(2)Invitation to Congress and the Supreme CourtThe President shall invite appropriate Members of Congress and all Justices of the Supreme Court to attend the presentation under paragraph (1).(f)Additional limitations(1)Posthumous limitationThe President may not award the National Medal of Arts posthumously.(2)Certain public officialsThe President may not award the National Medal of Arts to—(A)the Vice President, the head of an Executive department, or a Member of Congress; or(B)the spouse, child, son-in-law, or daughter-in-law of an individual described in subparagraph (A), as determined under applicable common law..4.The National Technology and Innovation MedalSection 16 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711) is amended—(1)by amending subsection (b) to read as follows:(b)RecommendationsThe President shall award the National Technology and Innovation Medal to an individual or a group who in the judgment of the President is deserving of special recognition by reason of outstanding contributions to the promotion of technology or technological manpower for the improvement of the economic, environmental, or social well-being of the United States on the basis of—(1)information and evidence the President determines appropriate; and(2)recommendations from—(A)the National Medal of Technology and Innovation Nomination Evaluation Committee (or a successor of such committee);(B)the Director of the United States Patent and Trademark Office;(C)the Director of the Office of Science and Technology Policy;(D)the Director of the National Institute of Standards and Technology; and(E)the Director of the National Science Foundation.;(2)by striking subsection (c); and(3)by inserting after subsection (b) the following:(c)Number; annual requirementAnnually, the President shall award at least 1 National Technology and Innovation Medal, and the President may not award more than 5 of such medals in any calendar year.(d)Citizenship(1)Citizenship of an individualAn individual may be awarded the National Technology and Innovation Medal only if at the time the award is made such individual—(A)is a citizen or other national of the United States; or(B)is an alien lawfully admitted to the United States for permanent residency who—(i)has filed an application or petition for naturalization in the manner prescribed by section 334 of the Immigration and Nationality Act (8 U.S.C. 1445); and(ii)is eligible to become a citizen of the United States.(2)Citizenship of a groupA group may be awarded the National Technology and Innovation Medal only if such group is organized or incorporated in the United States.(e)Ceremonies(1)Date requirementThe presentation of the award under subsection (a) shall be made by the President, during the month of April of each calendar year, with such ceremonies as the President may determine proper.(2)Invitation to Congress and the Supreme CourtThe President shall invite appropriate Members of Congress and all Justices of the Supreme Court to attend the presentation under paragraph (1).(f)Additional limitations(1)Posthumous limitationThe President may not award the National Technology and Innovation Medal posthumously.(2)Certain public officialsThe President may not award the National Technology and Innovation Medal to—(A)the Vice President, the head of an Executive department, or a Member of Congress; or(B)the spouse, child, son-in-law, or daughter-in-law of an individual described in subparagraph (A), as determined under applicable common law..5.The National Humanities Medal(a)EstablishmentThere is established a National Humanities Medal, which shall be a medal of such design as is determined appropriate by the President.(b)RecommendationsThe President shall award the National Humanities Medal, on the basis of recommendations from the National Council on the Humanities, to an individual or a group who in the judgment of the President is deserving of special recognition by reason of outstanding contributions to the excellence, growth, support, and availability of the humanities in the United States.(c)Number; annual requirementAnnually, the President shall award at least 1 National Humanities Medal, and the President may not award more than 5 of such medals in any calendar year.(d)Citizenship(1)Citizenship of an individualAn individual may be awarded the National Humanities Medal only if at the time the award is made such individual—(A)is a citizen or other national of the United States; or(B)is an alien lawfully admitted to the United States for permanent residency who—(i)has filed an application or petition for naturalization in the manner prescribed by section 334 of the Immigration and Nationality Act (8 U.S.C. 1445); and(ii)is eligible to become a citizen of the United States.(2)Citizenship of a groupA group may be awarded the National Humanities Medal only if such group is organized or incorporated in the United States.(e)Ceremonies(1)Date requirementThe presentation of the award under subsection (a) shall be made by the President, during the month of October of each calendar year, with such ceremonies as the President may determine proper.(2)Invitation to Congress and the Supreme CourtThe President shall invite appropriate Members of Congress and all Justices of the Supreme Court to attend the presentation under paragraph (1).(f)Additional limitations(1)Posthumous limitationThe President may not award the National Humanities Medal posthumously.(2)Certain public officialsThe President may not award the National Humanities Medal to—(A)the Vice President, the head of an Executive department, or a Member of Congress; or(B)the spouse, child, son-in-law, or daughter-in-law of an individual described in subparagraph (A), as determined under applicable common law.6.The National Medal of Social Sciences Award(a)EstablishmentThere is established a National Medal of Social Sciences, which shall be a medal of such design as is determined appropriate by the President.(b)RecommendationsThe President shall award the National Medal of Social Sciences to an individual or a group who in the judgment of the President is deserving of special recognition by reason of outstanding contributions to knowledge in the social sciences, on the basis of—(1)information and evidence the President determines appropriate; and(2)recommendations from—(A)the presidential committee established to award the medal described in this section;(B)the Director of the National Science Foundation;(C)the President of the National Academy of Science; and(D)the Director of the National Institutes of Health.(c)Number; annual requirementAnnually, the President shall award at least 1 Medal of Social Sciences, and the President may not award more than 5 of such medals in any calendar year.(d)Citizenship(1)Citizenship of an individualAn individual may be awarded the National Medal of Social Sciences only if at the time the award is made such individual—(A)is a citizen or other national of the United States; or(B)is an alien lawfully admitted to the United States for permanent residency who—(i)has filed an application or petition for naturalization in the manner prescribed by section 334 of the Immigration and Nationality Act (8 U.S.C. 1445); and(ii)is eligible to become a citizen of the United States.(2)Citizenship of a groupA group may be awarded the National Medal of Social Sciences only if such group is organized or incorporated in the United States.(e)Ceremonies(1)Date requirementThe presentation of the award under subsection (a) shall be made by the President, during the month of April of each calendar year, with such ceremonies as the President may determine proper.(2)Invitation to Congress and the Supreme CourtThe President shall invite appropriate Members of Congress and all Justices of the Supreme Court to attend the presentation under paragraph (1).(f)Additional limitations(1)Posthumous limitationThe President may not award the National Medal of Social Sciences posthumously.(2)Certain public officialsThe President may not award the National Medal of Social Sciences to—(A)the Vice President, the head of an Executive department, or a Member of Congress; or(B)the spouse, child, son-in-law, or daughter-in-law of an individual described in subparagraph (A), as determined under applicable common law.7.Rule of constructionA medal described in this Act, or an amendment made by this Act, shall be considered a thing of value for purposes of any Federal law with respect to bribery or corruption of a Government official. 8.Effective dateThe amendments made by this Act shall take effect on the later of 1 year after the date of enactment of this Act or, after the date of enactment of this Act, on the date that the President awards at least 1 of each of the medals described in this Act and the amendments made by this Act. 